                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MANUEL L. BURNLEY, JR. et al.,

            Plaintiffs,                         Judge J.P. Stadtmueller

v.                                              Case No.: 19-cv-364

VILLAGE OF BROWN DEER, et al.,

            Defendants.
______________________________________________________________________________

            PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________




       Case 2:19-cv-00364-JPS Filed 12/02/19 Page 1 of 37 Document 48
                                                   TABLE OF CONTENTS

                                                                                                                                         Page

TABLE OF AUTHORITIES ......................................................................................................... iii

INTRODUCTION ...........................................................................................................................1

SUMMARY OF FACTS THAT PRECLUDE SUMMARY JUDGMENT ....................................3

ARGUMENT .................................................................................................................................10

     I.         Summary Judgment Requires Accepting Plaintiff’s Facts and Making Inferences
                In his favor ..................................................................................................................10

     II.        The Fourth Amendment’s Deadly Force Standard Is A “Reasonable Officer”
                Standard ......................................................................................................................11

     III.       Deadly Force is Not Justified Without a Significant, Imminent Threat of Death or
                Serious Bodily Harm ..................................................................................................13

     IV.        A Jury Could Reasonably Find That Defendant Kraemer’s Use of Deadly Force Was
                Objectively Unreasonable ............................................................................................14

                A. Kraemer’s Description of Burnley’s Actions Both On and Off the Bus are
                   Disputed, Contradicted by the Video, and Incredible ............................................15

                B. There is a Genuine Dispute as to Whether it Was Objectively Reasonable For
                   Kraemer to Purportedly Believe That Plaintiff Posed An Imminent Threat of
                   Death or Great Bodily Harm to Her or Leeman When She Shot Him Point Blank
                   in the Back .............................................................................................................18

                C. There are Genuine Issues Concerning Kraemer’s Credibility ...............................20

                D. The Severity of the Crime at Issue Weighs Heavily in Plaintiff’s Favor .............22

                E. Kraemer’s Failure to Warn Plaintiff of Her Impending Use of Deadly Force
                   Weighs Against Reasonableness ...........................................................................22

                F. Kraemer’s Failure to Use Less Intrusive Means of Force Weighs Against
                   Reasonableness ......................................................................................................23

                G. Burnley’s Statements to the Police Do Not Change the Analysis .........................23

                H. The Cases Cited by Defendants Are Easily Distinguishable .................................24

                                                                       i



             Case 2:19-cv-00364-JPS Filed 12/02/19 Page 2 of 37 Document 48
V.        Defendant Kraemer is Not Entitled to Qualified Immunity.........................................26

VI.       Defendants are Not Entitled to Summary Judgment on Plaintiff’s State Law Battery
          and IIED Claims ..........................................................................................................30

CONCLUSION ........................................................................................................................30




                                                               ii



       Case 2:19-cv-00364-JPS Filed 12/02/19 Page 3 of 37 Document 48
                                                    TABLE OF AUTHORITIES

Cases

Abbott v. Sangamon County, Ill., 705 F.3d 706 (7th Cir. 2013) ................................................... 28

Abdullahi v. City of Madison, 423 F.3d 763 (7th Cir. 2005) ............................................ 10, 11, 12

Anderson v. Creighton, 483 U.S. 635 (1987) ............................................................................... 26

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). ................................................................ 10

Ashcroft v. al-Kidd, 563 U.S. 731 (2011) ..................................................................................... 26

Brown v. City of Milwaukee, 288 F. Supp. 2d 962 (E.D. Wis. 2003) ........................................... 30

Buchanan v. City of Milwaukee, 290 F. Supp. 2d 954 (E.D. Wis. 2003) ..................................... 16

City of Houston v. Hill, 482 U.S. 451 (1987) ............................................................................... 15

Cohen v. City of California, 403 U.S. 15 (1971) .......................................................................... 15

Coleman v. Moldenhauer, 2015 U.S. Dist. LEXIS 148272 (E.D. Wis. Nov. 2, 2015) ................ 30

Conley-Eaglebear v. Miller, 2016 U.S. Dist. LEXIS 19129 (E.D. Wis. Feb. 17, 2016) .............. 25

Cruz v. City of Anaheim, 765 F.3d 1076 (9th Cir. 2014) ........................................................ 21, 24

Cyrus v. Town of Mukwonago, 624 F.3d 856 (7th Cir. 2010) ................................................ 18, 22

Deering v. Reich, 183 F.3d 645 (7th Cir. 1999) ..................................................................... 13, 23

Drummond v. Anaheim, 343 F.3d 1052 (9th Cir. 2003) ............................................................... 29

Estate of Heenan v. City of Madison, 111 F. Supp. 3d 929 (W.D. Wis. 2015) ................ 14, 23, 27

Estate of Smith v. City of Milwaukee, 2019 U.S. Dist. LEXIS 181567 (E.D. Wis. Oct. 18, 2019)
  ................................................................................................................................................... 30

Estate of Starks v. Enyart, 5 F.3d 230 (7th Cir. 1993) .................................................................. 13
                                                                          iii



              Case 2:19-cv-00364-JPS Filed 12/02/19 Page 4 of 37 Document 48
Estate of Williams v. Ind. State Police, 797 F.3d 468 (7th Cir. 2015) .................................... 14, 29

Flint v. City of Milwaukee, 91 F. Supp. 3d 1032 (E.D. Wis. 2015) .............................................. 13

Graham v. Connor, 490 U.S. 386 (1989) ............................................................................... 11, 12

Harley-Davidson Motor Co. v. PowerSports, 319 F.3d 973 (7th Cir. 2003)................................ 11

Heck v. Humphrey, 512 U.S. 477 (1994) ...................................................................................... 25

Helman v. Duhaime, 742 F.3d 760 (7th Cir. 2014) ...................................................................... 25

Henning v. O'Leary, 477 F.3d 492 (7th Cir. 2007) ....................................................................... 24

Hope v. Pelzer, 536 U.S. 730 (2002) ............................................................................................ 27

J.M. v. City of Milwaukee, 249 F. Supp. 3d 920 (E.D. Wis. 2017) ........................................ 27, 30

McGreal v. Ostrov, 368 F.3d 657 (7th Cir. 2004) ........................................................................ 27

Miller v. Gonzalez, 761 F.3d 822 (7th Cir. 2014) ................................................................... 17, 29

Morfin v. City of E. Chicago, 349 F.3d 989 (7th Cir. 2003) ......................................................... 28

Mullenix v. Luna, 136 S. Ct. 305 (2015) ....................................................................................... 26

Nehad v. Browder, 929 F.3d 1125 (9th Cir. 2019) ....................................................................... 22

Payne v. Pauley, 337 F.3d 767 (7th Cir. 2003)....................................................................... 10, 28

Phillips v. Cmty. Ins. Corp., 678 F.3d 513 (7th Cir. 2012)........................................................... 12

Plakas v. Drinski, 19 F.3d 1143 (7th Cir. 1994) ........................................................................... 19

Sallenger v. Oakes, 473 F.3d 731 (7th Cir. 2007) ........................................................................ 27

Saucier v. Katz, 533 U.S. 194 (2001) ........................................................................................... 26


                                                                iv



            Case 2:19-cv-00364-JPS Filed 12/02/19 Page 5 of 37 Document 48
Sherrod v. Berry, 856 F.2d 802 (7th Cir. 1988) ................................................................ 14, 20, 25

Slattery v. Rizzo, 939 F.2d 213 (4th Cir. 1991)............................................................................. 25

Strand v. Minchuk, 910 F.3d 909 (7th Cir. 2018) ......................................................................... 27

Tennessee v. Garner, 471 U.S. 1 (1985) ......................................................... 13, 14, 19, 22, 29, 30

Thurman v. City of Milwaukee, 197 F. Supp. 2d 1141 (E.D. Wis. 2002) ..................................... 30

Tolan v. Cotton, 134 S. Ct. 1861 (2014) ....................................................................................... 11

Weinmann v. McClone, 787 F.3d 444 (7th Cir. 2015) ................................................ 11, 26, 27, 29

Willow Creek Ranch, LLC v. Town of Shelby, 2000 WI 56 (2000) .............................................. 30


Statutes

Wis. Stat. § 893.80(4) ................................................................................................................... 30




                                                                     v



             Case 2:19-cv-00364-JPS Filed 12/02/19 Page 6 of 37 Document 48
                                        INTRODUCTION

       Manuel L. Burnley Jr., an unarmed African-American man, was shot in the back at close

range by Brown Deer police officer Devon Kraemer over what amounted to, at most, a

disorderly conduct violation. Kraemer’s shooting of Burnley was so plainly excessive and

unjustified that the Milwaukee County District Attorney’s Office saw fit to bring criminal

charges against her, a rarity for police officers who use deadly force.

       Most of what occurred prior to the shooting is captured on video and generally should not

be in dispute: after working a nine hour shift rebuilding car transmissions at a factory in the

Village of Brown Deer, Burnley boarded a Milwaukee County bus to go home; he got into a

verbal argument with the driver because she would not give him the transfer slip that he needed

to get home; after the verbal argument ended and a short time passed the driver stopped the bus

and flagged down Brown Deer police officers Kraemer and Michael Leeman who were parked

nearby; Defendant Kraemer boarded the bus, spoke with the bus driver, and told Burnley to

come up to the front so she could speak with him; Burnley walked to the front of the bus and

continued to argue with the bus driver and with Kraemer regarding the transfer; Kraemer told

Burnley he would have to leave the bus or she would issue him a ticket for disorderly conduct;

Burnley objected to leaving the bus; Kraemer and Leeman grabbed him by the arms and forcibly

removed him from the bus; once off the bus Kraemer and Leeman attempted to handcuff Burnley

behind his back but were unable to do so; Leeman then took Burnley to the ground by tripping

and/or tackling him; and as Burnley was lying on his back, Kraemer delivered several knee

strikes to his stomach. As the video shows, Burnley lay on his back with his legs in a “V” shape

and not moving for the next 10 seconds. Then, Leeman grabbed Burnley’s left pants leg and




                                                  1

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 7 of 37 Document 48
flipped him over onto his stomach. Burnley had not exhibited any sort of physically aggressive

behavior toward Kraemer or Leeman or verbally threatened them in any way.

       Between five and six seconds elapsed from the point that Leeman flipped Burnley onto

his stomach to the point that Kraemer shot him in the back. The video footage of this brief time

period, which Kraemer claims was “endless,” is obstructed and what occurs during this critical

time is disputed. Kraemer claims that after Leeman flipped Burnley onto his stomach, she told

Burnley to stop resisting, tried to get his left arm behind his back, and Burnley wrestled his left

arm away from her and moved it toward his waistband, that she then pulled her gun, placed it on

his back, pulled it away from his back, and then fired. In contrast, Burnley states that after

Leeman flipped him onto his stomach, he did not make any physically aggressive movement

toward Kraemer prior to being shot. Burnley specifically denies that he pulled his left arm away

from Kraemer or that he moved his arm toward his waistband. Burnley states that immediately

prior to being shot he heard one of the officers make reference to tasering him and is clear that he

did not move his left arm underneath his body or toward his waistband.

       Defendants’ motion for summary judgment should be denied as frivolous because, when

the evidence is viewed in the light most favorable to the plaintiff, it is beyond dispute that

Defendant Kraemer’s use of force was unreasonable. But even if the defendant’s version of

events is viewed in the light most favorable to her, as she seeks in her motion, there are

numerous genuine disputes of material fact regarding the reasonableness of her use of deadly

force that preclude summary judgment, including: (1) whether Burnley posed an imminent threat

of death or great bodily harm to Kraemer or Leeman; (2) whether Burnley resisted being

handcuffed; (3) whether the severity of Burnley’s alleged crime warranted the use of deadly

force; (5) the significance of Kraemer’s failure to warn Burnley of the impending use of deadly



                                                  2

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 8 of 37 Document 48
force; (6) the availability of several less intrusive means of subduing Burnley; (7) whether

Kraemer’s and Leeman’s use of force against Burnley leading up to the shooting was excessive;

(8) whether that use of force was the catalyst for Kraemer to unjustifiably shoot Burnley; (9)

whether the officers repeatedly escalated, rather than de-escalated the situation and (10)

Kraemer’s and Leeman’s total lack of credibility. These disputed factual questions also preclude

summary judgment on qualified immunity grounds because it was well-established at the time of

the shooting that the use of deadly force under the circumstances in this case, viewed in the light

most favorable to Plaintiff, was objectively unreasonable.

          SUMMARY OF FACTS THAT PRECLUDE SUMMARY JUDGMENT

       The facts, viewed in the light most favorable to the plaintiff, are as follows: Manuel

Burnley was born and raised in Milwaukee, he graduated from North Division High School, and

later attended ITT Technical Institute. (Plaintiffs’ Statement of Additional Facts (“PSAF”) ¶ 1)

On March 14, 2016, Burnley was 26 years old and was living in Milwaukee. (PSAF ¶ 2) He had

a full time job with a temporary agency called Nissan Staffing Continuum and was working in

Brown Deer rebuilding car transmissions. (PSAF ¶ 2) He was 5’7” tall, weighed approximately

360 pounds, was obese and in very poor physical condition. (PSAF ¶ 3) Prior to March 14,

Burnley had never been arrested and has no criminal convictions. (PSAF ¶ 4) During March of

2016, Burnley’s normal hours at the factory were 7:00 a.m. to 3:30 p.m. (PSAF ¶ 5) His friend

would usually drive him to and from work. (PSAF ¶ 5) On March 14, Burnley’s friend drove him

to work could not drive him home so he had to take the bus. (PSAF ¶ 6) That day, he worked

from 7:00 a.m. to 4:30 p.m., which included an hour of overtime. (PSAF ¶ 6) After work, he

walked to the bus stop to take the bus home. (PSAF ¶ 6) He had not recently taken the bus.

(PSAF ¶ 6)



                                                 3

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 9 of 37 Document 48
       Burnley boarded the bus and paid $3.00 for his fare. (PSAF ¶ 7) He asked the driver for a

transfer because he had to transfer to a second bus to get home. (PSAF ¶ 7) The driver told

Burnley that they no longer issued transfers, so he had to pay an extra bus fare. (PSAF ¶ 7)

Burnley briefly argued with the driver about the transfer while he was standing at the front, and

then walked away and sat down. (PSAF ¶ 8) Burnley never verbally or physically threatened the

bus driver. (PSAF ¶ 9) As the bus was moving, Burnley was complaining to his friend on his cell

phone about the transfer dispute, and that he had to pay another bus fare. (PSAF ¶ 10) The driver

overheard the conversation and repeated what she had said earlier to him. (PSAF ¶ 10) A short

time later, she pulled over and honked to get the attention of Brown Deer police officers Devon

Kraemer and Michael Leeman who were sitting in their squad cars. (PSAF ¶ 11)

       In response, Kraemer got out of her car, boarded the bus and spoke with the driver about

the argument. (PSAF ¶ 12, 14) Kraemer called Burnley to the front and he complied. (PSAF ¶

15) After discussing the argument with the driver and Burnley, Kraemer ordered Burnley off the

bus, and threatened him with a $691 ticket for disorderly conduct if he refused to leave. (PSAF ¶

16) Burnley refused to leave without a refund, because otherwise he would be stranded. (PSAF ¶

20) He had not verbally or physically threatened Kraemer, Leeman or anyone else. (PSAF ¶ 21)

       Kraemer and Leeman then each grabbed one of Burnley’s arms and pulled him off the

bus. (PSAF ¶ 22) Leeman was 6’1” tall, weighed 245 pounds and was a former semi pro football

linebacker. (PSAF ¶ 23) Kraemer was 5’5” tall and weighed 135 pounds. (PSAF ¶ 24) She was

an experienced police officer who was highly conditioned. (PSAF ¶ 24) Burnley did not put up

any resistance as Kraemer and Leeman pulled him off the bus, had not made any verbal or

physical threats toward Kraemer or Leeman and had not displayed any type of physical posture

that would have indicated that he was going to attack either officer. (PSAF ¶ 25-26)



                                                4

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 10 of 37 Document 48
       After they removed Burnley from the bus, Kraemer and Leeman were each holding one

of Burnley’s arms. (PSAF ¶ 27) Over the next twelve seconds, Kraemer and Leeman attempted

to handcuff Burnley’s arms behind his back but were unable to do so due to his size and short

arms. (PSAF ¶ 28) He was not resisting being handcuffed during these twelve seconds. (PSAF ¶

29) Leeman yelled at Burnley and Burnley, fearing the officers’ aggressive actions towards him

might escalate, said, “You’re not going to Trayvon Martin me,” referring to the notorious

incident in which a young black man was shot and killed by a neighborhood watch volunteer.

(PSAF ¶ 30) When they were unable to handcuff Burnley’s hands behind his back, Leeman

decided to take Burnley to the ground despite the fact that he was not resisting. (PSAF ¶ 31) Like

a powerful linebacker felling a plodding opponent, Leeman then tripped and tackled Burnley,

causing him to fall to the ground on his back. (PSAF ¶ 32) As Burnley was falling he may have

put his hand into the pocket of his hoodie sweatshirt to protect his phone from breaking. (PSAF ¶

33) There is no evidence that Kraemer or Leeman saw, or cared about, Burnley putting his hand

in his hoodie pocket as he fell. In forcibly taking Burnley to the ground, Leeman also caused

Kraemer to fall and injure her knee. (PSAF ¶ 35)

       After Burnley landed, Kraemer immediately kneed him in his stomach four or five times.

(PSAF ¶ 36) He had not hit, kicked, pushed, or made any other physically aggressive movement

toward Kraemer or Leeman, nor had he verbally threatened either of them. (PSAF ¶ 38) Kraemer

had a view of Burnley’s stomach and waist area during this time. (PSAF ¶ 37) For the next ten

seconds, Burnley was laying on his back with his legs in a “V” shape while both officers were

kneeling over him and his stomach and waist area was again in full view of the officers. (PSAF ¶

39-40) During this time period, Burnley was not moving any part of his body, including his

arms, which were in front of his body. (PSAF ¶ 41) His hands were not in his pockets, and



                                                5

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 11 of 37 Document 48
Kraemer and Leeman were holding onto his arms. (PSAF ¶ 42) He did not hit, kick, push or

make any other aggressive movement toward the officers, nor did he threaten them. (PSAF ¶ 43)

       Leeman then grabbed Burnley’s left pants leg with his left hand and flipped him over

onto his stomach. (PSAF ¶ 44) Five to six seconds later, Kraemer shot Burnley in the back.

(PSAF ¶ 46) During these five to six seconds Burnley was lying face down on the ground.

(PSAF ¶ 47) During this time period, Burnley did not hit, kick, push or make any other

aggressive movement toward Kraemer or Leeman, nor did he threaten them. (PSAF ¶ 48) During

this time period, he did not pull either one of his arms away from Kraemer; he did not reach

either of his arms underneath his body; he did not reach toward his waistband with either of his

arms; and he did not make any threatening movements with either of his arms. (PSAF ¶ 50)

       During these five to six seconds, which Kraemer described as “endless,” she consciously

decided to shoot Burnley, then pulled her weapon from her holster, placed it against Burnley’s

back, then moved her gun back to free up the firing mechanism, and fired a hollow point bullet

directly into his upper back. (PSAF ¶ 49) Kraemer did not give any warning that she was going

to shoot Burnley. (PSAF ¶ 54) Immediately prior to being shot Burnley heard one of the officers

say either “we are going to have to Taser him” or he heard the word “Taser.” (PSAF ¶ 57)

Burnley tensed up his body when he heard this to prepare to get tased and then he was shot.

(PSAF ¶ 57) After he was shot, Burnley heard Leeman say “we got the nigger” or call him a

“nigger.” (PSAF ¶ 58) Burnley lost consciousness a few seconds later. (PSAF ¶ 58)

       Kramer immediately reacted to shooting Burnley by thinking, “What did I just do?”

(PSAF ¶ 59) Kraemer and Leeman handcuffed Burnley behind his back using two sets of

handcuffs due to his size. (PSAF ¶ 60) Kraemer never told anyone at the scene of the shooting

that she believed Burnley had a weapon. (PSAF ¶ 61) Neither Kraemer nor Leeman searched or



                                                6

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 12 of 37 Document 48
frisked him at any point during their confrontation, nor did they or any other officer search him

after he was shot. (PSAF ¶ 62) He was taken by ambulance to Froedtert Hospital. (PSAF ¶ 64)

       BDPD Lt. Daniel Krohn responded to the scene and asked Kraemer if Burnley was the

only person involved in the shooting and she told him that he was. (PSAF ¶ 65) She then made a

spontaneous comment to Krohn about Burnley being “so big.” (PSAF ¶ 65) Kraemer did not say

anything else to Krohn about the incident. (PSAF ¶ 66) She did not say that Burnley reached for

his waistband or that she had been concerned that Leeman’s life was in danger. (PSAF ¶ 66)

       BDPD Sgt. Michael Carver was assigned as Kraemer’s “support partner” and to take a

“public safety statement” from her. (PSAF ¶ 67) His role was to address the needs of the officer

who fired her weapon. (PSAF ¶ 68) A public safety statement is taken to ensure that there are no

other suspects who could be dangerous to the public, that there are no weapons that could be

dangerous to the public, and that all of the evidence can be located. (PSAF ¶ 68)

       Carver located Kraemer in an ambulance. She was crying and visibly shaken. (PSAF ¶

69) She said to him “Carver, he was a big motherfucker.” (PSAF ¶ 69) She repeated this multiple

times and this was the only thing she said about the incident as they were sitting in the

ambulance prior to leaving for the hospital. (PSAF ¶ 69) En route to the hospital, Kraemer was

still crying and very upset. (PSAF ¶ 70) She again told Carver that Burnley was “a big

motherfucker” and she also said that Burnley said, “Don’t Trayvon Martin me.” (PSAF ¶ 70)

These two things were the only statements that Kraemer said to Carver about the incident up to

that point. (PSAF ¶ 70) While on the way to the hospital, Carver asked Kraemer for a public

safety statement. (PSAF ¶ 71) Kraemer became very upset and extremely emotional and just kept

telling Carver how big Burnley was and that “it wasn’t worth it.” (PSAF ¶ 71) From the time that

Carver encountered Kraemer in the ambulance until they arrived at the hospital, she did not say



                                                 7

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 13 of 37 Document 48
anything to Carver about Burnley reaching for his waistband or her being concerned that

Leeman’s life was endangered, all she said about the incident were her repeated comments about

Burnley’s size and his statement about Trayvon Martin. (PSAF ¶ 72)

       After Kraemer was placed in a hospital room, she agreed to give a public safety

statement. (PSAF ¶ 73) Carver never wrote a police report of the statement he took from

Kraemer because Captain Robert Halverson instructed him and other Brown Deer officers that

they were not to write any reports regarding the shooting. (PSAF ¶ 73)

       Burnley was under arrest for battery and remained hospitalized for 12 days. (PSAF ¶ 74-

75) The bullet went through his back and punctured his left lung. (PSAF ¶ 74) He underwent two

surgeries and he still suffers a partial disability as well as psychological trauma. (PSAF ¶ 74)

       Following the shooting, Brown Deer Police Chief Michael Kass referred Kraemer to a

psychologist for an “occupational debrief assessment” to determine whether she was fit to return

to duty. (PSAF ¶ 81) On April 4, 2016, Kraemer was interviewed confidentially by the

psychologist who recorded her description of the shooting of Mr. Burnley as follows:

       As the individual began to struggle, Ms. Kraemer said that Officer Leeman tackled the
       individual, taking him to the ground. While the individual was on the ground, Ms.
       Kraemer said that she tried to subdue the individual by delivering knee strikes. The knee
       strikes, however, were ineffective.

       At this point, the struggle evolved into a situation where both Ms. Kraemer, Officer
       Leeman, and the individual, were rolling and scuffling on the ground. At some point in
       the scuffle, Ms. Kraemer found herself behind the subject. She saw that she had no
       control over the subject on her own. Officer Leeman was on the ground and struggling to
       maintain contact with the unruly individual. At this time, she said that she thought to
       herself, “I have to do something.”

       Ms. Kraemer said that at that moment, she drew her duty weapon and fired at the unruly
       individual, striking him in the upper portion of his back and subsequently leaving him
       incapacitated and limp. She remembered that the individual was on top of Officer
       Leeman and initially shouted, “You shot me.”




                                                 8

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 14 of 37 Document 48
       As the unruly individual reacted to his wounding, Ms. Kraemer and Officer Leeman
       handcuffed him. At this time, Ms. Kraemer said that she vividly recalled looking at
       Officer Leeman and offering him a facial expression without speaking to him that relayed
       the message, “What did I just do?”

(PSAF ¶ 82, 83) Kraemer did not say anything to the psychologist about Burnley reaching for his

waistband or her being concerned that Leeman’s life was in danger. (PSAF ¶ 84) Chief Kass has

admitted that this description would not justify the use of deadly force. (PSAF ¶ 85)

       Despite the BDPD’s policy requiring officers to file a use of force report as soon as

possible following an incident in which force is used, Kraemer and Leeman did not file their use

of force reports until several months after the shooting and after they had discussed the shooting

with each other and numerous other people. (PSAF ¶ 86) In these reports they formulated a false

story that they reiterated at trial and again in this case about Burnley struggling and scuffling

with them before Kraemer shot him and Kraemer claiming that Burnley was reaching for his

waistband just prior to her drawing and firing into his back. (Def. Br. at 13-16)

       On October 21, 2016, the Milwaukee County District Attorney’s Office filed a criminal

complaint against Kraemer, charging her with one count of felony aggravated battery related to

the shooting of Burnley. (PSAF ¶ 88) The BDPD never provided a copy of Kraemer’s statement

to the psychologist to the MPD or to the Milwaukee County District Attorney. (PSAF ¶ 89)

       Both Kraemer and Leeman testified falsely at Kraemer’s criminal trial again offering the

struggle and waistband story. (Def. Br. at 13-16) The criminal trial judge, after hearing the

State’s case, including Burnley and Leeman’s testimony, denied Kraemer’s motion for a directed

verdict. (PSAF ¶ 91) On February 28, 2018, after the jury was unable to reach a verdict the judge

declared a mistrial. (PSAF ¶ 92) The BDPD never conducted an internal investigation to

determine whether Kraemer had violated any departmental rules. (PSAF ¶ 93)




                                                  9

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 15 of 37 Document 48
       On July 6, 2018, Kraemer applied for duty disability retirement, claiming that she

suffered from PTSD as a result of shooting Mr. Burnley. (PSAF ¶ 94) In her application for duty

disability Kraemer did not mention anything about fearing for her life during the incident with

Burnley. (PSAF ¶ 95) With the active support of Chief Kass, Kraemer’s application for duty

disability retirement was approved, affording her a monthly benefit of approximately $4,800 tax

free for the rest of her life. (PSAF ¶ 96-97)

                                           ARGUMENT

I.     Summary Judgment Requires Accepting Plaintiff’s Facts and Making Inferences In
       His Favor

       Summary judgment is only warranted where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Material facts” are those facts which

“might affect the outcome of the suit” and a dispute over a “material fact” is “genuine” if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. In deciding whether there are any genuine issues of material fact, the

court must view the record in the light most favorable to the nonmoving party and draw all

reasonable inferences in his favor. Anderson, 477 U.S. at 255. “At summary judgment a court

may not assess the credibility of witnesses, choose between competing inferences or balance the

relative weight of conflicting evidence; it must view all the evidence in the record in the light

most favorable to the non-moving party and resolve all factual disputes in favor of the non-

moving party.” Abdullahi v. City of Madison, 423 F.3d 763, 773 (7th Cir. 2005); Payne v.

Pauley, 337 F.3d 767, 770 (7th Cir. 2003) (“[S]ummary judgment cannot be used to resolve

swearing contests between litigants.”).




                                                 10

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 16 of 37 Document 48
        Summary judgment is not appropriate if the court must make “a choice of inferences”

arising from undisputed facts. Harley-Davidson Motor Co. v. PowerSports, 319 F.3d 973, 989

(7th Cir. 2003). The “choice between reasonable inferences from facts is a function of a fact-

finder, and when multiple reasonable inferences exist on a genuine issue of material fact,

summary judgment will not be appropriate.” Id.

        These same rules apply where a defendant invokes the defense of qualified immunity. In

Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014), a case involving the unreasonable use of deadly

force by a police officer, the Supreme Court explained that under either immunity prong, “courts

may not resolve genuine disputes of fact in favor of the party seeking summary judgment.”

There, the Court emphasized the “importance of drawing inferences in favor of the nonmovant,

even when . . . a court decides only the clearly established prong of the [qualified immunity]

standard.” Id. The Court reversed the grant of summary judgment because the Fifth Circuit had

“failed to view the evidence at summary judgment in the light most favorable to Tolan with

respect to the central facts” of the case. Id.

        Accordingly the truth of Plaintiff’s well supported material facts must be assumed. Then,

the court asks whether—on those facts—the defendants are entitled to judgment as a matter of

law. See, e.g., Weinmann v. McClone, 787 F.3d 444, 449 (7th Cir. 2015) (“Our task is to

determine, under [Plaintiff’s] version of the facts, if [the Defendant Officer] was objectively

reasonable in his belief that his life was in danger.”).

II.     The Fourth Amendment’s Deadly Force Standard Is A “Reasonable Officer”
        Standard

        All excessive force cases, including deadly force cases, are analyzed under the Fourth

Amendment’s objective reasonableness standard. Graham v. Connor, 490 U.S. 386, 395 (1989);

Abdullahi, 423 F.3d at 768. The “reasonableness of a particular use of force must be judged from


                                                  11

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 17 of 37 Document 48
the perspective of a reasonable officer at the scene . . . the question is whether the officers’

actions are ‘objectively reasonable’ in light of the facts and circumstances confronting them,

without regard to their underlying intent or motivation.” Graham, 490 U.S. 386, 396-97. The

officer’s subjective belief or motivations are irrelevant. See id. at 397 (“Evil intentions will not

make a Fourth Amendment violation out of an objectively reasonable use of force; nor will . . .

good intentions make an objectively unreasonable use of force constitutional.”).

       Determining whether the force used in a particular seizure was objectively reasonable

“requires a careful balancing of the nature and quality of the intrusion on the individual’s Fourth

Amendment interests against the countervailing governmental interests at stake.” Id. at 396. This

test involves consideration of the totality of the facts and circumstances in the particular case,

including “the severity of the crime at issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.” Id. The reasonableness calculation “must embody allowance for the fact that

police officers are often forced to make split-second judgments – in circumstances that are tense,

uncertain, and rapidly evolving – about the amount of force that is necessary in a particular

situation.” Phillips v. Cmty. Ins. Corp., 678 F.3d 513, 519-20 (7th Cir. 2012) (citing Graham,

490 U.S. at 387). But the “split-second” justification must be found by a jury, not blindly

accepted based solely on an officer’s self-serving post-hoc characterization of events. “[S]ince

the Graham reasonableness inquiry nearly always requires a jury to sift through disputed factual

contentions, and to draw inferences therefrom, we have held on many occasions that summary

judgment … in excessive force cases should be granted sparingly.” Abdullahi, 423 F.3d at 773.




                                                  12

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 18 of 37 Document 48
III.   Deadly Force is Not Justified Without a Significant, Imminent Threat of Death or
       Serious Bodily Harm

       “[N]o seizure is more intrusive than one effected by deadly force.” Estate of Starks v.

Enyart, 5 F.3d 230, 234 (7th Cir. 1993) (citing Tennessee v. Garner, 471 U.S. 1, 9 (1985)). The

government interest at stake must be high to warrant deadly force, so courts have carved out very

limited circumstances in which deadly force can be used. A “police officer may use deadly force

only to seize a fleeing felon who has committed a violent crime or who presents an immediate

danger to the officer or others.” Starks, 5 F.3d at 233 (citing Garner, 471 U.S. at 11-12).

       Deadly force is permitted “against violent fleeing felons in part because they have

forfeited the right to a less intrusive seizure by their actions. Fleeing felons who have not

resorted to violence are accorded less intrusive seizures.” Estate of Starks, 5 F.3d at 234. And, if

“a fleeing felon is converted to a ‘threatening’ fleeing felon solely based on the actions of a

police officer, the police should not increase the degree of intrusiveness.” Id.

       The rationale behind permitting deadly force in the moment that a suspect is posing an

actual and imminent threat to the life of an officer or others is so obvious it needs no elaboration.

But, even then, in part because deadly force is the most intrusive seizure the government can

undertake, deadly force can only be used if necessary. Garner, 471 U.S. at 11-12 (“if the suspect

threatens the officer with a weapon…deadly force may be used if necessary…”); Deering v.

Reich, 183 F.3d 645, 651 (7th Cir. 1999) (“Necessity is the second prerequisite for the use of

deadly force under Garner. The necessity inquiry is a factual one: Did a reasonable non-deadly

alternative exist for apprehending the suspect?”); Flint v. Milwaukee, 91 F. Supp. 3d 1032, 1046

(E.D. Wis. 2015) (a shooting is unreasonable when it “was clearly avoidable” because a “seizure

becomes unlawful when it is ‘more intrusive than necessary.’”) (citations omitted).




                                                 13

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 19 of 37 Document 48
        Equally obviously, deadly force may not be used on a person “passively resisting [police

officers’] entreaties” and “in the absence of any threats of violence.” Estate of Williams v. Ind.

State Police, 797 F.3d 468, 484 (7th Cir. 2015). As the Seventh Circuit, citing Garner, noted in

Williams, “[i]t is well-established—and has been since long before the shooting at issue here—

that a person has a right not to be seized through the use of deadly force unless he puts another

person (including a police officer) in imminent danger or he is actively resisting arrest and the

circumstances warrant that degree of force.” Id. As the Supreme Court stated in Garner, [an]

“officer may not seize an unarmed, nondangerous suspect by shooting him dead.” 471 U.S. at 11.

Moreover, if “feasible,” the officer must give a warning before using deadly force. Id. at 12.

        Thus, the core constitutional question here is whether Burnley’s actions placed Kraemer

“or those in the immediate vicinity in imminent danger of death or serious bodily injury.”

Sherrod v. Berry, 856 F.2d 802, 805 (7th Cir. 1988) (emphasis added); Estate of Heenan v. City

of Madison, 111 F. Supp. 3d 929, 943 (W.D. Wis. 2015) (summary judgment on deadly force

claim “turns on whether plaintiff has come forward with sufficient evidence to create a genuine

issue of material fact as to the objective reasonableness of [the officer’s] belief that Heenan

posed an imminent danger of death or serious bodily injury to himself or others at the time he

fired.”).

IV.     A Jury Could Reasonably Find That Defendant Kraemer’s Use of Deadly Force
        Was Objectively Unreasonable

        Kraemer contends that she believed Burnley posed an imminent threat of death or serious

bodily injury to her at the time she shot him in the back. Therefore, the question for the trier of

fact in this case is whether that purported belief was “objectively reasonable.” More specifically,

on Defendants’ motion for summary judgment, the question is whether Kraemer’s belief was

objectively reasonable accepting Plaintiff's version of the disputed facts. As detailed above and


                                                 14

            Case 2:19-cv-00364-JPS Filed 12/02/19 Page 20 of 37 Document 48
below, Plaintiff’s evidence establishes numerous genuine disputes of material fact as to the

objective reasonableness of Kraemer’s purported belief that Plaintiff posed an imminent threat of

death or serious bodily injury to her or others. Accordingly, summary judgment must be denied.

       A.      Kraemer’s Description of Burnley’s Actions Both On and Off the Bus are
               Disputed, Contradicted by the Video, and Incredible

       Kraemer’s characterization of Burnley’s appearance, demeanor and actions on the bus are

highly exaggerated and in dispute. According to Kraemer, Burnley was a “gigantic” man who

was in a “rage,” “screaming” and “flailing his arms,” “trying to intimidate her and the bus

driver” by “standing so close to them” and using “vulgar” and “aggressive” language, whose

“strong body odor” indicated to her that he might be mentally ill. (Def. Br. at 9, 11, 14; DPFOF

26, 35, 70)

       In fact, Burnley is not a giant; he is 5’7” tall and extremely overweight. (PSAF ¶ 3) To

the extent that Burnley’s obesity could cause Kraemer fear, any such fear would have been

mitigated by the presence of Officer Leeman, a 6’1” 245 pound former semi pro football

linebacker, who was next to Kraemer during her entire interaction with Burnley. (PSAF ¶ 23)

Unlike Burnley, Kraemer and Leeman were both trained in non-lethal physical tactics, in top

physical condition and together they outweighed Burnley. (PSAF ¶ 23-24) Furthermore, as the

video demonstrates, Burnley was not screaming or flailing his arms on the bus; he was arguing

loudly about not being given a transfer, he at times used swear words, and he objected to getting

off the bus without first being given a refund on his fare, but he never used fighting words or

verbally threatened anyone. See Cohen v. City of California, 403 U.S. 15 (1971) (government

officials cannot punish a person simply because he or she expresses profanity); City of Houston

v. Hill, 482 U.S. 451, 461-463 (1987) (“The freedom of individuals verbally to oppose or

challenge police action without thereby risking arrest is one of the principal characteristics by


                                                 15

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 21 of 37 Document 48
which we distinguish a free nation from a police state…”). Kraemer had no legitimate reason to

believe that Burnley was mentally ill. It is completely understandable that Burnley would be

upset about not being given the transfer he needed to get home and the prospect of being kicked

off the bus without a refund, and the idea that the potency of a working man’s body odor can

indicate mental illness is absurd. However, if Kraemer truly believed that Burnley was mentally

ill, she should have employed the standard techniques that police are trained to use to reduce the

dangers present when dealing with mentally disturbed persons, including “keeping a safe

distance from the person,” “avoiding unnecessary and provocative displays or threats of force,”

and “taking as much time as necessary to talk the person into custody even if it runs into hours or

more.” Buchanan v. City of Milwaukee, 290 F. Supp. 2d 954, 961-62 (E.D. Wis. 2003). Her

failure to do any of these things and instead escalate the confrontation, weighs against

reasonableness. Id.

       Likewise, Kraemer’s characterization of Burnley’s actions after she and Leeman forcibly

removed him from the bus are fancifully embellished and disputed. According to Kraemer,

Burnley was “activity [sic] resisting” as she and Leeman removed him from the bus (Def. Br. at

19); Burnley was “not complying” with being handcuffed when they were standing outside the

bus (DPFOF 45-46); Burnley’s “resistive actions caused the officers to loose [sic] their balance

and fall to the ground” (Def. Br. at 19); Burnley “continued to struggle” on the ground (Def. Br.

at 19); “Burnley’s movements were completely uncontrolled” (DPFOF 55); and Burnley “was

pulling away” from Kraemer and Leeman and “thrashing around” (DPFOF 62).

       In contrast, Burnley states, and the video supports, that he was not actively resisting as

Kraemer and Leeman removed him from the bus—Kraemer grabbed his left arm, Leeman

grabbed his right arm, and Leeman pulled him toward the door of the bus while Kraemer pushed



                                                16

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 22 of 37 Document 48
him off. (PSAF ¶ 22) Burnley further states that he was attempting to put his hands behind his

back to comply with being handcuffed after he was removed from the bus but Kraemer and

Leeman were unable to get his arms and hands in position to be handcuffed due to his size and

relatively short arms, an explanation which is supported by the fact that Kraemer ultimately used

two sets of handcuffs to secure Burnley after she shot him. (PSAF ¶ 28-29) Nor did Burnley

cause the officers to fall to the ground, Leeman did, and the video confirms this fact. (PSAF ¶

31-32, 35) Finally, Burnley did not “struggle,” “thrash around” “pull away” or otherwise resist

Kraemer or Leeman after he fell to the ground. Burnley specifically denies doing any of these

things and the video shows Kraemer as the aggressor, kneeing him four or five times in the

midsection, then Burnley laying on his back and not moving during the 15 seconds that elapse

between the time he is thrown to the ground and the time he is flipped onto his stomach. (PSAF ¶

36, 38-39, 42-43)

       Accordingly, Defendants’ statement that “it is undisputed that Burnley was resistive

throughout his interaction with Officers Kraemer and Leeman” is patently false. (Def. Br. at 9)

Plaintiff’s evidence establishes that Burnley’s appearance, demeanor and actions on the bus were

not so out of the ordinary as to cause a reasonable police officer any greater amount of fear than

is normally experienced as part of their job; that Burnley did not actively resist being removed

from the bus; that Burnley made no attempt to flee and did not actively resist being handcuffed

after he was removed from the bus; that Leeman without justification tripped and/or tackled

Burnley and caused all three fall to the ground; that Kraemer was the unjustified aggressor; and

that Burnley offered no resistance while he was laying on his back before being flipped to his

stomach. See Miller v. Gonzalez, 761 F.3d 822, 829 (7th Cir. 2014) (jury could conclude that

officer’s use of force was objectively unreasonable where the plaintiff “demonstrated only



                                                17

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 23 of 37 Document 48
‘passive resistance,’ that is, lying with his arms outstretched and obeying every order except for

the order to move his hands behind his back.”); Cyrus v. Town of Mukwonago, 624 F.3d 856, 863

(7th Cir. 2010) (jury could conclude that tasering plaintiff was objectively unreasonable where

he was “face down at the foot of the driveway, with his hands underneath him” and “refused to

release his arms for handcuffing” since “there is no evidence suggesting that [the plaintiff]

violently resisted the officers’ attempts to handcuff him”).

       B.      There is a Genuine Dispute as to Whether it Was Objectively Reasonable For
               Kraemer to Purportedly Believe That Plaintiff Posed An Imminent Threat of
               Death or Great Bodily Harm to Her or Leeman When She Decided to Shoot
               Him Point Blank in the Back

       Kraemer presents a convoluted, contradictory, subjective, and implausible account of

what occurred during the five to six seconds before her use of deadly force that she claims

justifies her purported objectively reasonable belief that Burnley posed a threat sufficient to

shoot him in the back from point blank range. (Def. Br. at 13-16). Essentially, Kraemer claims

that after Leeman flipped Burnley onto his stomach, “they were in the fight of their lives,” “she

could not see her partner,” “she could not see [Burnley’s] right hand and believed Burnley would

attempt to grab her partner’s weapon,” she told Burnley to stop resisting and tried “endlessly” to

get his left arm behind his back, but Burnley, who she perceived to have “super-human strength”

and was “beating their butts,” “wrestled his left arm away” from her, “made very purposeful

moves to his waistband” and “simultaneously began to roll up.” “Exhausted” and “on automatic

pilot,” she decided that she had no choice but to shoot him in the back. (Id.; DPFOF 64).

       These “facts” would not justify the use of deadly force as a matter of law; moreover, they

are in dispute. Burnley states that he did not make any physically aggressive movement toward

Kraemer at any time, including during the five to six seconds before he was shot. (PSAF ¶ 29,

38, 43, 47-50) He denies that he pulled his left arm away from Kraemer and that he moved his


                                                 18

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 24 of 37 Document 48
arm toward his waistband. (PSAF ¶ 47-50) Burnley states that immediately prior to being shot he

heard one of the officers say “we’re going to have to taser him” and that he did not move his left

arm toward his waistband or underneath his body. (PSAF ¶ 57) Moreover, it is clear that very

early during that “endless” five or six seconds, Kraemer rashly and without justification decided

to shoot the “big motherfucker,” because, after she made her decision, she still had to pull her

weapon from her holster, place it on Burnley’s back, pull the weapon back from his body and

fire. (PSAF ¶ 49) Accordingly, all of the alleged actions she ascribes to Burnley after he was

flipped and before she decided to shoot him are impossible temporally and therefore incredible

on their face.

        In many deadly force cases, “where the officer defendant is the only witness left alive to

testify . . . a court must undertake a fairly critical assessment of the forensic evidence, the

officer’s original report or statements and the opinions of experts to decide whether the officer’s

testimony could reasonably be rejected at trial.” Plakas v. Drinski, 19 F.3d 1143, 1147 (7th Cir.

1994). Here, this analysis is unnecessary because Burnley mercifully survived the shooting and

has rebutted Kraemer as to each and every material fact, including whether she reasonably

perceived that Burnley was reaching for his waistband when she decided to use lethal force.

        A critical assessment of the evidence makes summary judgment even less appropriate.

For example, Kraemer states that “she was unsure if Burnley had a weapon” (Def. Br. at 19), but

she had no more reason to suspect that Burnley was armed than did the officer in Tennessee v.

Garner. The officer in Garner stated that the suspect “appeared to be unarmed” but that he

“could not be certain that was the case.” 471 U.S. at 20. The Court explained, “Restated in

Fourth Amendment terms, this means [the officer] had no articulable basis to think Garner was

armed.” Id. The same is true here. Indeed, Kraemer had an opportunity to view Burnley’s



                                                  19

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 25 of 37 Document 48
midsection on the bus, while she was knee striking him, and again while he was laying on his

back, and never saw any indication that he had a weapon in his waist area by his abdomen.

(PSAF ¶ 18, 37, 40, 56) Furthermore, Kraemer had no articulable basis to think Burnley “would

attempt to” grab Leeman’s weapon. Kraemer claims that she could not see Leeman (which is

highly doubtful since they were always within a few feet of each other) but if that is indeed true,

then what exactly could cause her to believe that Burnley would attempt to grab Leeman’s

weapon? There is simply no evidence in the record to support this assertion.

       C.      There are Genuine Issues Concerning Kraemer’s Credibility

       There is also a genuine issue of fact as to Kraemer’s credibility, which is highly material

to the determination of the reasonableness of her use of lethal force. See Sherrod, 856 F.2d at

806 (“The veracity of Officer Berry’s testimony and the reasonableness of his actions based upon

the totality of the information he possessed at the time of the shooting are questions we leave for

a properly informed and instructed jury on remand.”). First, Kraemer’s actions and statements at

the scene and on the way to the hospital cast significant doubt on her purported belief that

Burnley was reaching for his waistband. Specifically, she admits that she did not search Burnley

for a weapon after shooting him, which any reasonable officer would have done if they truly

believed the person they had just shot had been reaching for a weapon. (PSAF ¶ 62) She also

admits that she did not say anything about Burnley reaching for a weapon to Lieutenant Krohn or

Sergeant Carver when she spoke with them immediately after the shooting; all she said to them

about the incident was that Burnley “was a big motherfucker.” (PSAF ¶ 65-72) Had Kraemer

actually been concerned about a weapon, she would have searched for it or asked someone else

to search for it. Had Kraemer actually been concerned about a weapon, she would have

mentioned it to someone, rather than just repeatedly telling Krohn and Carver that Burnley was



                                                20

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 26 of 37 Document 48
“a big motherfucker.” These facts are not subject to dispute, and support an inference (and

finding) that Kraemer’s reaching-for-the-waistband claim was made up after the fact as an

attempted “cover” story. Summary judgment cannot be granted in this context.

       Second, and perhaps most significantly, in the detailed account of the shooting that

Kraemer gave in confidence to the fitness-for-duty psychologist less than a month after the

incident, she said nothing about Burnley reaching for his waistband. Rather, she said:

       At some point in the scuffle, Ms. Kraemer found herself behind the subject. She saw that
       she had no control over the subject on her own. Officer Leeman was on the ground and
       struggling to maintain contact with the unruly individual. At this time, she said that she
       thought to herself, “I have to do something.” Ms. Kraemer said that at that moment, she
       drew her duty weapon and fired at the unruly individual, striking him in the upper portion
       of his back and subsequently leaving him incapacitated and limp.

(PSAF ¶ 82-83) BDPD Chief Kass admitted in his deposition that this description of the incident

contains no justification for deadly force. (PSAF ¶ 85) Kraemer also revealed to the psychologist

that after shooting Burnley she “vividly recalled looking at Officer Leeman and offering him a

facial expression without speaking to him that relayed the message, ‘What did I just do?’” (PSAF

¶ 82) These facts further support the inference that Kraemer’s story about Burnley reaching for

his waistband is a post-hoc fabrication to save her job (and her freedom).

       Third, the fact that Burnley was actually unarmed is relevant to assessing the credibility

of Kraemer’s story. As the Ninth Circuit explained:

       In this case, there’s circumstantial evidence that could give a reasonable jury pause. Most
       obvious is the fact that Cruz didn’t have a gun on him, so why would he have reached for
       his waistband? Cruz probably saw that he was surrounded by officers with guns drawn.
       In that circumstance, it would have been foolish—but not wholly implausible—for him to
       have tried to fast-draw his weapon in an attempt to shoot his way out. But for him to
       make such a gesture when no gun is there makes no sense whatsoever. A jury may doubt
       that Cruz did this. Of course, a jury could reach the opposite conclusion. It might believe
       that Cruz thought he had the gun there, or maybe he had a death wish, or perhaps his
       pants were falling down at the worst possible moment. But the jury could also reasonably
       conclude that the officers lied.



                                                21

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 27 of 37 Document 48
Cruz v. City of Anaheim, 765 F.3d 1076, 1079-80 (9th Cir. 2014).

       All of these inconsistencies, along with the video, and Burnley’s account that contradicts

Kraemer’s claim that he was reaching for his waistband, are more than sufficient to give rise to

genuine and compelling doubts about Kraemer’s credibility.

       D.       The Severity of the Crime at Issue Weighs Heavily in Plaintiff’s Favor

       Also relevant to the reasonableness inquiry is the severity of the crime at issue. Graham,

490 U.S. at 396. Kraemer intended to issue Plaintiff a ticket for disorderly conduct, which is an

ordinance violation, not a criminal offense, and did not involve physical violence or even any

damage to property. Thus, the severity of the crime at issue is extremely minimal and cuts

against the reasonableness of Kraemer’s use of deadly force. See Cyrus, 624 F.3d at 863 (“[A]

jury could conclude that [the officer’s] use of force was excessive in light of the other Graham

factors” where the plaintiff “had, at most, committed a misdemeanor offense under Wisconsin

law, and he was not exhibiting violent behavior.”)

       E.      Kraemer’s Failure to Warn Plaintiff of Her Impending Use of Deadly Force
               Weighs Against Reasonableness

       Whether an officer warned a suspect that failure to comply with the officer’s commands

would result in the use of force is another relevant factor in an excessive force analysis. Garner,

471 U.S. at 12; see also Nehad v. Browder, 929 F.3d 1125, 1137 (9th Cir. 2019) (“The seemingly

obvious principle that police should, if possible, give warnings prior to using force is not novel,

and is well known to law enforcement officers . . . [a] prior warning is all the more important

where, as here, the use of lethal force is contemplated.”). It is undisputed that Kraemer never

warned Burnley that she was going to use deadly force before shooting him. Her failure to

provide such a warning during the “endless” five or six seconds from the time that she decided to

fire until she pulled the trigger, is further evidence of her objective unreasonableness.


                                                 22

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 28 of 37 Document 48
       F.      Kraemer’s Failure to Use Less Intrusive Means of Force Weighs Against
               Reasonableness

       The Court may also consider whether there were less intrusive means of force that might

have been used before Kraemer resorted to shooting Burnley with a gun. See Estate of Heenan v.

Madison, 111 F. Supp. 3d at 942 (“The failure to use an alternative, non-deadly force is not

dispositive, although whether such an alternative existed is a factual question that may weigh on

a trier of facts’ ultimate determination of objective reasonableness.”) (citing Deering, 183 F.3d at

650-51). Kraemer claims that she never considered using less-than-lethal alternatives such as her

Taser, pepper spray or baton, nor did she employ de-escalation techniques such as disengaging,

evaluating the situation with Leeman, or waiting for backup. These available alternatives and her

failure to consider them also weigh against reasonableness.

       G.      Burnley’s Statements to the Police Do Not Change the Analysis

       Nothing that Burnley said to Milwaukee police detectives two days after being shot while

lying in his hospital bed changes the analysis as to whether Kraemer’s use of deadly force was

objectively unreasonable. During that interview, Burnley repeatedly stated that he was not

resisting, grabbing or fighting with the officers, and that he did not do anything to justify getting

shot. (PSAF ¶ 75-76) While it is true that at certain points in the interview Burnley surmised that

the officers could have thought he was resisting, that he may have put his hand in his hoodie

pocket at some point, and that he deserved to be tased, he has since clarified that if the officers

thought he was resisting it was because they could not get his hands behind his back due to his

size, that if he did put his hand in his hoodie pocket it was at the moment that Leeman took him

to the ground which was well before he was flipped over, then shot, and that if he deserved to be

tased it was because it was hard for the officers to take him down at first and the way he fell to

the ground may have scared them, which was also well before he was shot. (PSAF ¶ 77, 79) And


                                                 23

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 29 of 37 Document 48
while it is true that Burnley also told the detective that Kraemer might have shot him because she

thought he was reaching for something, he was referring to the possibility that he could have put

his hand in his hoodie pocket to protect his phone while he was falling to the ground, and he

realizes now, after watching the video, that he was wrong in reaching that conclusion because he

was lying on the ground for more than 20 seconds before Kraemer shot him, neither of his hands

were in his pockets at any time during those 20 seconds, and having his hand in his hoodie

pocket was before he hit the ground. (PSAF ¶ 78-79) The point is, none of the subjective

statements Burnley, who is no police or legal expert, made to Milwaukee police in the hospital,

while he was medicated, recovering from a near fatal shooting, and unrepresented by counsel,

establish that Kraemer’s use of deadly force was objectively justified. Most importantly, none of

those statements are inconsistent with or contradict key portions of his declaration in which he

denies pulling his arm away from Kraemer, reaching his arm underneath his body, reaching

toward his waistband or making any other threatening movement in the seconds before he was

shot—actions that make no sense given that he was unarmed. See Cruz, 765 F.3d at 1079-80.

       H.      The Cases Cited by Defendants Are Easily Distinguishable

       Defendants cite numerous cases for general legal principles related to summary

judgment, qualified immunity and deadly force, but they fail to provide any real analysis of how

any of the cases they cite apply to the specific facts of this case. In any event, all of these cases

are distinguishable and none of them support granting summary judgment. In Henning v.

O'Leary, 477 F.3d 492, 496 (7th Cir. 2007), in which the Seventh Circuit affirmed the district

court's grant of summary judgment, finding that the officers' use of deadly force was reasonable,

the plaintiff “offer[ed] no real evidence” to contradict “the officer’s characterization of the

events,” making it undisputed that: Henning was actively resisting arrest; that the officers “tried



                                                  24

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 30 of 37 Document 48
hand strikes, pepper spray, and baton blows to the torso and legs to get him subdued”; one

officer’s gun fell to the ground and was positioned under Henning’s body with Henning’s hand

possibly on the gun; and Henning yelled “shoot me, you’re going to have to shoot me.” Id. at

494-96. In Sherrod v. Berry, the Seventh Circuit reversed and remanded a jury's verdict in favor

of an estate not for entry of summary judgment, but for a new trial. The Court did not hold that

the officer’s shooting was justified, only that the district court erred in allowing evidence

establishing that the suspect was found to be unarmed because the defendant officer did not

claim otherwise. In Helman v. Duhaime, 742 F.3d 760 (7th Cir. 2014), the Seventh Circuit

affirmed the district court’s grant of summary judgment pursuant to Heck v. Humphrey, 512 U.S.

477 (1994) because the plaintiff was barred from asserting that he did not reach for his gun until

after the officers began firing at him since it would necessarily imply the invalidity of his state

court conviction for resisting law enforcement. In Conley-Eaglebear v. Miller, 2016 U.S. Dist.

LEXIS 19129 (E.D. Wis. Feb. 17, 2016), the court granted qualified immunity to an officer who

shot a fleeing suspect who was holding a gun, where it was undisputed that the officer twice

yelled “stop” while in pursuit, shooting Conley-Eaglebear twice in the back after it appeared that

the gun in Conley-Eaglebear’s possession “was moving toward [the officer].” And in Slattery v.

Rizzo, 939 F.2d 213, 215 (4th Cir. 1991), the undisputed evidence established that the officer was

involved in a sting operation in a location where there had been past incidents involving weapons

and violence, the suspect ignored the officer’s repeated warnings to show his hands, closed his

hand around an object and then “turned his entire upper body towards the officer.”

       In contrast to these cases, where there was undisputed evidence that each of the plaintiffs

ignored police warnings and threatened the officer in some manner with a gun or what appeared

to be a gun, Plaintiff has come forward with substantial evidence, including his own account,



                                                 25

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 31 of 37 Document 48
which contradicts and otherwise calls into question the accuracy of Kraemer’s highly

questionable and self-serving version of events and therefore, at the very least, raises genuine

issues of material fact surrounding Kraemer’s ultimate use of lethal force.

V.     Defendant Kraemer is Not Entitled to Qualified Immunity

       In evaluating Kraemer’s qualified immunity defense, the Court must answer two

questions: first, whether the facts, taken in the light most favorable to Burnley, depict a violation

of a constitutional right, and second, whether that constitutional right was clearly established at

the time of the violation. Saucier v. Katz, 533 U.S. 194, 201 (2001). As set forth above, the facts

make out an obvious and egregious violation of his Fourth Amendment right to be free from

unreasonable deadly force. Thus, the first step of the analysis has been satisfied.

       Plaintiff has also satisfied the second step of the qualified immunity analysis—whether

the constitutional right in question was clearly established at the time the conduct occurred.

Saucier, 533 U.S. at 201. While courts must not define “clearly established law at a high level of

generality,” the Supreme Court has also instructed that there need not be a case directly on point.

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741

(2011)). To be clearly established, the “contours of the right must be sufficiently clear that a

reasonable official would understand what he is doing violates that right.” Anderson v.

Creighton, 483 U.S. 635, 640 (1987). The plaintiff “has the burden of either identifying a closely

analogous case that established a right to be free from the type of force the police officers used

on him or of showing that the force was so plainly excessive that, as an objective matter, the

police officers would have been on notice that they were violating the Fourth Amendment.”

Weinmann, 787 F.3d at 447-51. “Officials may still be on notice that their conduct violates

established law even in novel factual circumstances.” McGreal v. Ostrov, 368 F.3d 657, 682-683



                                                 26

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 32 of 37 Document 48
(7th Cir. 2004) (citing Hope v. Pelzer, 536 U.S. 730, 741 (2002)). The Supreme Court has

rejected the notion that analogous cases must be exactly the same before an official is on notice

that his conduct violated the constitution. See Hope, 536 U.S. at 741. “The salient question is not

whether there is a prior case on all fours with the current claim but whether the state of the law at

the relevant time gave the defendants fair warning that their treatment of the plaintiff was

unconstitutional.” McGreal, 368 F.3d at 683 (citing Hope, 536 U.S. at 741).

       As an initial matter, the myriad material factual disputes surrounding Kraemer’s use of

deadly force described above preclude a ruling on qualified immunity. See Strand v. Minchuk,

910 F.3d 909, 918-919 (7th Cir. 2018) (“The existence of the substantial factual dispute about

the circumstances and timing surrounding Minchuk’s decision to shoot Strand precludes a ruling

on qualified immunity at this point.”); Weinmann, 787 F.3d at 451 (“The existence of a factual

dispute about the circumstances surrounding McClone’s decision to fire on Jerome precludes a

ruling on qualified immunity at this point.”)

       But if the Court chooses not to summarily reject their claim on this basis it nonetheless

must be denied. Kraemer’s claim to qualified immunity is improperly based on her tortured

version of the facts with all inferences, reasonable or not, drawn in her favor. See J.M. v. City of

Milwaukee, 249 F. Supp. 3d 920, 947 (E.D. Wis. 2017) (“The Court must continue to construe

the evidence in Plaintiffs’ favor when assessing qualified immunity.”). “Where factual disputes

exist, a defendant must adopt plaintiff's version of the facts in asserting his right to be free from

the excessive force inflicted on him was not sufficiently clear at the time of the shooting.” Estate

of Heenan, 111 F. Supp. 3d at 947 (citing Sallenger v. Oakes, 473 F.3d 731, 742 (7th Cir. 2007)

(reversing grant of qualified immunity because “[v]iewing the facts in the light most favorable to

the plaintiff,” the right to be free from excessive force was clearly established).



                                                  27

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 33 of 37 Document 48
       Plaintiff’s evidence demonstrates that Burnley did not actively resist when Kraemer and

Leeman forcibly removed him from the bus; that he made no attempt to flee and did not actively

resist being handcuffed after he was removed from the bus; that Leeman without justification

tripped and/or tackled Burnley and caused all three of them to fall to the ground; that Kraemer

unjustifiably struck Burnley in the stomach four or five times; that he offered no resistance

during the 10 seconds that he was lying motionless on his back before Leeman flipped him onto

his stomach; that Burnley, who was unarmed, did not make any threatening movements toward

Kraemer or Leeman while he was lying on his stomach during the five to six seconds before he

was shot, and that Kraemer offered no warning despite its feasibility, before shooting him.

       Under Plaintiff’s version of the facts, it has long been clearly established that shooting an

unarmed individual, without warning, in the back who is prone on the ground, not actively

resisting, and not posing an imminent threat to the safety of the officer or others violates that

individual’s Fourth Amendment right to be free from excessive force. The clearly established

law comes from cases in which the Seventh Circuit has emphasized that a subdued suspect has

the right not to be seized by deadly or significant force. See, e.g., Abbott v. Sangamon County,

Ill., 705 F.3d 706, 732 (7th Cir. 2013) (citing cases dating back to 1995 and concluding that “it

was well-established in this circuit that police officers could not use significant force on

nonresisting or passively resisting suspects”); Morfin v. City of E. Chicago, 349 F.3d 989, 1005

(7th Cir. 2003) (jury could find that officers used excessive force in grabbing plaintiff and

throwing him to the floor, where plaintiff had not been a threat to officers, was docile and

cooperative, and did not resist in anyway until the officers applied unnecessary force); Payne,

337 F.3d at 779 (“Officer Pauley’s force in arresting a woman who was not threatening to harm

the police officer or anyone else at the scene, was not resisting or evading arrest, was not



                                                 28

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 34 of 37 Document 48
attempting to flee, and was charged with such minor offenses, was not objectively reasonable.”);

Miller v. Gonzalez, 761 F.3d 822, 829 (7th Cir. 2014) (holding that an officer was not entitled to

qualified immunity at the summary judgment stage where, at the point the officer used force, the

suspect was visible to the officer and “had been motionless for upwards of ten seconds”). In the

context of deadly force, the Seventh Circuit has held that, “[i]t is well-established—and has been

since long before the shooting at issue here—that a person has a right not to be seized through

the use of deadly force unless he puts another person (including a police officer) in imminent

danger or he is actively resisting arrest and the circumstances warrant that degree of force.”

Estate of Williams, 797 F.3d at 484 (citing Garner, 471 U.S. at 11-12). Thus, Kraemer’s use of

force was clearly proscribed since at least 1985 when Garner was decided.1

        Even if the Court were to somehow conclude that no other decisions are sufficiently

analogous to be pertinent, qualified immunity should still be denied because Kraemer’s use of

deadly force in shooting Burnley in his back without warning while he was prone on the ground,

unarmed, and not actively resisting was so “plainly incompetent” and excessive that as an

objective matter she would have been on notice that she was violating the Fourth Amendment.

See, e.g., Weinmann, 787 F.3d at 451; J.M. v. City of Milwaukee, 249 F. Supp. 3d 920, 947 (E.D.

Wis. 2017) (finding that Officer Manney’s use of deadly force “could also be considered so

plainly excessive that, as an objective matter, Manney would have been on notice that he was


1
  Defendant Kraemer hoists herself on her own petard by attempting to hide behind her very subjective
interpretation of a few highly selective portions of the 2007 DAAT training manual. In fact the pertinent
portions of the manual that deal with deadly force (PSAF ¶ 98), further show that the law as articulated in
Garner and Graham and their progeny was further clearly established and reiterated to all Wisconsin
police officers, including Kraemer, well before she unjustifiably shot Burnley. See Drummond v.
Anaheim, 343 F.3d 1052, 1062 (9th Cir. 2003) (“Anaheim’s training materials are relevant not only to
whether the force employed in this case was objectively reasonable . . . but also to whether reasonable
officers would have been on notice that the force employed was objectively unreasonable”). Other
portions of the manual also show that she was trained in when and how to use non-lethal force including
those non-deadly tactics and devices that she specifically rejected. Id.

                                                    29

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 35 of 37 Document 48
violating the Fourth Amendment.”); Estate of Smith v. City of Milwaukee, 2019 U.S. Dist.

LEXIS 181567, at *8 (E.D. Wis. Oct. 18, 2019) (“Directly analogous precedent is not necessary

where the principle of limiting deadly force to situations with ‘probable cause to believe that the

suspect poses a significant threat of death or serious physical injury to the officer or others,’ as

expressed by the Supreme Court in Garner, is clearly violated.”); Thurman v. City of Milwaukee,

197 F. Supp. 2d 1141, 1151 (E.D. Wis. 2002) (denying summary judgment based on qualified

immunity where officer’s use of deadly force could be considered “plainly incompetent”).

VI.     Defendants are Not Entitled to Summary Judgment On Plaintiff’s State Law
        Battery and IIED Claims

        Kraemer claims that she is immune from liability under Wis. Stat. § 893.80(4) in

connection with Plaintiff’s state law claims of battery and intentional infliction of emotional

distress.2 Since immunity for discretionary acts does not apply to conduct that is “malicious,

willful, or intentional,” Willow Creek Ranch, LLC v. Town of Shelby, 2000 WI 56 (2000), and

since a reasonable jury could find that Kraemer’s conduct was at the very least “in reckless

disregard of the law,” see id., summary judgment should be denied on Plaintiff’s state law claims

of battery and intentional infliction of emotional distress. See, e.g., Coleman v. Moldenhauer,

2015 U.S. Dist. LEXIS 148272, at *25-26 (E.D. Wis. Nov. 2, 2015); Brown v. City of

Milwaukee, 288 F. Supp. 2d 962, 984 (E.D. Wis. 2003).

                                            CONCLUSION

        For all of the foregoing reasons, Plaintiff respectfully requests that the Court deny

Defendants’ motion for summary judgment.




2
 Plaintiff agrees to voluntarily dismiss his claims for negligence and negligent infliction of emotional
distress.

                                                     30

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 36 of 37 Document 48
Dated: December 2, 2019             Respectfully submitted,

                                    /s/ Ben H. Elson
                                    One of Plaintiff’s Attorneys

Ben H. Elson, G. Flint Taylor       Jonathan Safran, Jerome A. Konkel, Jeffrey Patza
PEOPLE’S LAW OFFICE                 SAMSTER, KONKEL & SAFRAN, S.C.
1180 N. Milwaukee Ave.              1110 North Old World Third Street
Chicago, IL 60642                   Suite 405
(773) 235-0070                      Milwaukee, WI 53203
ben.elson79@gmail.com               (414) 224-0400
flint.taylor10@gmail.com            jsafran@skslawyers.com
                                    jkonkel@skslawyers.com
                                    jpatza@skslawyers.com




                                      31

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 37 of 37 Document 48
